Exhibit 10.3

December 20, 2006

Laura Lang
314 Dartmouth St
Boston, MA 02116

Dear Laura,

This letter agreement (this ‘‘Agreement’’) memorializes our discussions and
agreement concerning your continued role with Digitas Inc. (the ‘‘Company’’) and
its subsidiaries as President, Digitas LLC, following the acquisition of the
Company by Publicis Groupe (‘‘Publicis’’) pursuant to the Agreement and Plan of
Merger, dated December 20, 2006, by and among the Company, Publicis, and Pacific
Acquisition Corp., a wholly-owned subsidiary of Publicis (the ‘‘Merger
Agreement’’).

1.    Retention Bonus.    In consideration of your continued employment and your
agreement to the terms of Section 2 below, you will be eligible for a special
retention bonus of $1,263,474 (the ‘‘Retention Bonus’’). The Retention Bonus
shall be payable in two equal installments on each of the first two
anniversaries of the Acceptance Date (as defined in the Merger Agreement),
provided, in each case, that, subject to Section 3 below, you have remained
continuously employed by the Company and its subsidiaries through the applicable
payment date.

2.    Employment Agreement.    The Employment Agreement dated May 3, 1999,
between you and a predecessor to the Company, as amended (the ‘‘Employment
Agreement’’), will remain in force and effect, and the Company acknowledges that
the Acceptance Date will constitute a Change in Control for purposes of the
Employment Agreement. Notwithstanding the foregoing, you and we agree as
follows:

•    Good Reason.    Section 4(c)(i) of the Employment Agreement is amended to
provide that you shall be eligible to terminate employment pursuant to such
clause only (1) pursuant to the relocation trigger of such clause, or (2) if,
without your consent, and after a failure by the Company to adequately cure
within 10 business days of receipt of written notice from you, either (a) your
base pay is reduced, (b) your bonus opportunity is materially diminished, or (c)
your title or position are materially diminished, it being understood and agreed
that any change to your position as a result of the Company no longer being
publicly traded or becoming a subsidiary as a result of the transactions
contemplated by the Merger Agreement or as a result of changes to the
organizational structure of the Company and its subsidiaries as part of the
integration with Publicis shall not give you the right to terminate employment
pursuant to such Section 4(c)(i).

•    Severance Amount.    Section 4 of the Employment Agreement is amended to
provide that in the event that your employment terminates under circumstances
entitling you to severance benefits under Section 4(e) of the Employment
Agreement, you shall, in lieu of receiving the cash severance provided for by
Sections 4(d)(i) and 4(e)(ii) of the Employment Agreement, receive
(notwithstanding your termination of employment) any unpaid installments of the
Retention Bonus in a single lump sum immediately upon your termination.

•    Continuation Following Second Anniversary of the Acceptance Date.    If you
remain employed by the Company and its affiliates following the second
anniversary of the Acceptance Date, the ‘‘Employment Period’’ (as defined in the
Agreement) shall continue following such second anniversary; provided, however,
that effective as of such second anniversary, all provisions of the Employment
Agreement relating to a ‘‘Change in Control’’ shall be deemed deleted, and it is
hereby agreed and acknowledged that no ‘‘Change in Control’’ can be deemed to
occur under the Employment Agreement other than the occurrence of the Acceptance
Date.

3.    Death and Disability. Notwithstanding the foregoing, in the event of your
termination of employment prior to the second anniversary of the Acceptance Date
as a result of your death or Disability (as defined in the Employment
Agreement), you will receive (notwithstanding your termination of employment)
any unpaid installments of the Retention Bonus in a single lump sum


--------------------------------------------------------------------------------


immediately upon your termination, and any unvested stock options or restricted
stock awarded to you prior to the Acceptance Date will vest in full.

4.    Termination of Merger Agreement.    In the event that the Merger Agreement
is terminated prior to the occurrence of an Acceptance Date, this Agreement
shall become null and void and of no effect.

5.    Miscellaneous.    This Agreement shall constitute a valid amendment of the
Employment Agreement, and shall be governed by the same dispute resolution
provisions as the Employment Agreement. Any payments made pursuant to this
Agreement shall be subject to applicable tax withholding. This Agreement may not
be amended or modified other than by a written agreement executed by you, the
Company, and Digitas LLC (or your and its respective successors and legal
representatives).

Please indicate your agreement with the foregoing by signing below.

[spacer.gif] Sincerely,

[spacer.gif] /s/ Brian K. Roberts
Digitas Inc.

[spacer.gif] /s/ Brian K. Roberts
Digitas LLC

Acknowledged and Agreed:

/s/   Laura W. Lang


--------------------------------------------------------------------------------
